Duckworth, Chief Justice.
The amended petition against Leo Sudderth, Chairman of the Board of Tax Assessors for the City of Atlanta and County of Fulton, and T. E. Suttles, Tax Commissioner, by Esther L. Martin, seeks no relief except that the defendants be enjoined from receiving further tax returns and further tax money on property located at No. 18 Memorial Drive, S. W., Atlanta, Georgia, from Harold E. Chester, and that tax returns and tax money be charged to the legal owner of said land, the petition having alleged that such owner was Carolyn Cooper. It is obvious that no cause of action is alleged, and the court did not err in sustaining the defendants’ demurrers and dismissing the amended petition.

Judgment affirmed.


All the Justices concur.